DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a portable optic metrology thermal chamber module comprising: a housing defining a thermal chamber, with a thermally isolated environment therein isolated from ambient atmosphere, the thermal chamber being arranged for holding an optic device under test within the isolated environment; the housing having an optic stimulus entry aperture configured and disposed with respect to the optic device under test within the thermal chamber, for entry of a stimulus beam, from a metrology system stimulus source outside the thermal chamber, through the optic stimulus entry aperture onto an entry pupil of the optic device under test to an image analyzer; and a module mount coupling connected to the housing, the module mount coupling defining a module mounting interface of the portable optic metrology thermal chamber module so as to modularly mount the portable optic metrology thermal chamber module to a support of a metrology system of the metrology system stimulus source, the module mounting interface being configured so as to removably couple the portable optic metrology thermal chamber module as a unit to the support in a predetermined position relative to the metrology system stimulus source, and the housing is sized and shaped so that the portable optic metrology thermal chamber module is portable as a unit for moving to and removing from the predetermined position of the metrology system, classified in G01B21/085.
II. Claims 19-33, drawn to a portable optic metrology thermal chamber module comprising: a housing defining a thermal chamber, with a thermally isolated environment therein isolated from ambient atmosphere, the thermal chamber being arranged for holding an optic device under test within the isolated environment; the housing having an optic stimulus entry aperture configured and disposed with respect to the device under test within the thermal chamber, for entry of a stimulus beam, from a metrology system stimulus source outside the thermal chamber, through the entry aperture onto an entry pupil of the device under test to an image analyzer, wherein the device under test has a predetermined field of view, and a configuration of the optic stimulus entry aperture is arranged so that the device under test within the thermal chamber has an object field exterior of the thermal chamber, viewed through the optic stimulus entry aperture and unconstrained by the optic stimulus entry aperture, as defined by the predetermined field of view of the device under test, classified in G01M11/02.
The inventions are independent or distinct, each from the other because:
Inventions [I] and [II] are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination (I and II) has separate utility such as the device under test has a predetermined field of view, and a configuration of the optic stimulus entry aperture is arranged so that the device under test within the thermal chamber has an object field exterior of the thermal chamber, viewed through the optic stimulus entry aperture and unconstrained by the optic stimulus entry aperture, as defined by the predetermined field of view of the device under test of Group II does NOT require a module mount coupling connected to the housing, the module mount coupling defining a module mounting interface of the portable optic metrology thermal chamber module so as to modularly mount the portable optic metrology thermal chamber module to a support of a metrology system of the metrology system stimulus source, the module mounting interface being configured so as to removably couple the portable optic metrology thermal chamber module as a unit to the support in a predetermined position relative to the metrology system stimulus source, and the housing is sized and shaped so that the portable optic metrology thermal chamber module is portable as a unit for moving to and removing from the predetermined position of the metrology system of Group I.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search Queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 27, 2022



						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886